Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION:
	On p. 1, line 4, after “2017,”, insert – now U.S. Patent No. 10,376,349, --.

IN THE CLAIMS:
	In the amendment filed 7/15/2021, it is noted that claim 4 has been “(Currently Amended)”, however, due to typographical/printing errors, amended line 2 of claim 4 is somewhat illegible. 
Claim 4, line 2 (after “shear-thickening” on line 1), should read – material is soft or deformable without application of motion or vibration to the brush head. --.

3.	The above amendment to the specification was made to update current U.S. Patent Application information.
The above amendment to claim 4, line 2 was made to correct typographical/printing errors.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723